EXHIBIT 10.17

ICX TECHNOLOGIES, INC.

DEBORAH MOSIER EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), effective as of April 20, 2009 (the
“Effective Date”), is by and between ICx Technologies, Inc. (the “Company”), and
Deborah D. Mosier (“Employee”).

1. Duties and Scope of Employment

(a) Positions and Duties. Employee shall serve as the Chief Financial Officer of
the Company. Employee shall render such business and professional services in
the performance of her duties, consistent with Employee’s position within the
Company, as shall reasonably be assigned to her by the Board of Directors of the
Company (the “Board”). If Employee is elected or appointed to be a director or
officer of any subsidiary or affiliate of the Company, she shall serve in such
capacity or capacities without additional compensation.

(b) Term. Subject to Section 2 hereof, the period of Employee’s employment under
this Agreement (the “Term”) shall continue from the Effective Date until
April 30, 2013.

(c) Obligations. During the Term, Employee will perform her duties faithfully
and to the best of her ability and shall devote her full business efforts and
time to performing such duties. Employee agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior written approval of the Board.

2. At-Will Employment. The parties agree that Employee’s employment with the
Company is “at-will” employment and may be terminated at any time with or
without cause or notice by either party. Employee understands and agrees that
neither her job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of her employment with the
Company.

3. Confidentiality. Contemporaneously with the execution of this Agreement and
at any time that the Company may request, Employee agrees to execute and comply
with an agreement substantially in the form of the ICx Technologies, Inc. At
Will Employment, Confidential Information, Non-Competition, and Invention
Assignment Agreement attached as Exhibit A, as amended from time to time (the
version thereof in effect as of any date being known as the “Supplemental
Agreement”). The Supplemental Agreement, upon its execution and during the term
of its effectiveness, is incorporated herein by reference.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Employee as
compensation for her services base salary at an annual rate of $250,000 (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding.

(b) Bonuses.

(i) Employee shall be eligible to receive an annual cash bonus which shall be
determined by the Compensation Committee of the Board in its sole discretion.

(ii) The Company shall have the right to condition the payment of any bonus
amounts on Employee signing a document reasonably acceptable to the Company
(and, to the extent of any material revisions to the form of Supplemental
Agreement attached hereto, Employee) pursuant to which Employee confirms,
ratifies and agrees that this Agreement and the Supplemental Agreement, and all
of their respective provisions, are valid and binding and are enforceable
against Employee in accordance with their terms.

5. Stock Grants.

(a) Issuance. Employee shall be eligible to receive stock option grants
(“Options”) as determined by the Compensation Committee of the Board in its sole
discretion. The Options shall be subject to such vesting as determined by the
Compensation Committee of the Board in its sole discretion.



--------------------------------------------------------------------------------

(b) RSUs. Any Restricted Stock Units (“RSUs”) held by Employee as the Effective
Date shall continue to vest in accordance with the vesting schedule set forth in
the applicable restricted stock agreement pursuant to which such RSUs were
granted.

(c) Termination; Change of Control.

(i) Except as set forth in subsection (ii) of this Section 5(c), if Employee’s
employment terminates for any reason, the unvested Options or RSUs granted to
Employee shall cease vesting (A) in the event of termination pursuant to
Section 9(a), as of the expiration of the Severance Term (as defined below) and
(B) in the event of termination pursuant to Section 9(b), as of the date of such
termination, and in each case, any unvested Options and RSUs held by Employee
shall be immediately forfeited to the Company.

(ii) In the event of a Change of Control transaction (as defined below) and:

(A) Employee is (I) not offered employment by a successor entity on the same
economic terms as set forth in this Agreement (provided that the title of
Employee may be different than Chief Financial Officer) (a “Comparable Offer”),
or (II) is offered employment by a successor entity, but such employment would
provide Employee with Good Reason to terminate her employment under Sections
10(d)(i), (ii) or (iii), all unvested Options and RSUs held by Employee shall
vest effective as of the closing date of the Change of Control transaction (the
“Change of Control Date”);

(B) Employee is offered, but opts not to accept, a Comparable Offer, and such
failure to accept is not for a Good Reason pursuant to Sections 10(d)(i),
(ii) or (iii), then all unvested Options and RSUs held by Employee shall cease
vesting effective as of the Change of Control Date and any unvested Options and
RSUs held by Employee shall be immediately forfeited to the Company; and

(C) Employee is offered and accepts a Comparable Offer, then the vesting of
unvested Options and RSUs held by Employee shall continue in accordance with
Section 5(b) and all unvested Options and RSUs shall accelerate and be fully
vested on the twelve (12) month anniversary of the Change of Control Date;
provided, however that if Employee is terminated without Cause by the successor
entity (or any successor thereto) at or prior to the twelve (12) month
anniversary of the Change of Control Date, all unvested Options and RSUs held by
Employee shall vest immediately effective as of such date of termination of
Employee.

6. Employee Benefits. During the Term, Employee will be entitled to participate
in the employee benefit plans currently and hereafter maintained by the Company
of general applicability to other comparable employees of the Company. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

7. Vacation. Employee will be entitled to paid vacation of three (3) weeks per
year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto.

8. Expenses. The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

9. Severance. Upon termination of employment for any reason, Employee shall
receive payment of (i) her Base Salary, as then in effect, earned but unpaid
through the date of termination of employment and (ii) all accrued vacation,
expense reimbursements and any other benefits (other than severance benefits,
except as provided below) due to Employee through the date of termination of
employment in accordance with established Company plans and policies or
applicable law (the “Accrued Obligations”). In addition, the following will
apply:

(a) Involuntary Termination or Resignation for Good Reason. If (i) the Company
terminates Employee’s employment with the Company for reasons other than Cause,
death or Disability, or (ii) Employee resigns for Good Reason, then, subject to
Employee’s compliance with Section 9(d), Employee shall be entitled to receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to her Base Salary rate, for a period of the lesser of six (6) months
from the date of such termination or until April 30, 2013 (herein after the
“Severance Term”), to be paid periodically in accordance with the Company’s
normal payroll policies. If Employee accepts other employment or engages in her
own business prior to the last date of the Severance Term, Employee shall



--------------------------------------------------------------------------------

forthwith notify the Company, but such other activity shall not diminish the
Company’s obligation under this Section 9(a); provided that if Employee
continues to be employed in any capacity by a successor entity following a
Change of Control, the severance pay that would otherwise be payable under this
Section 9(a) shall be reduced by the amount of base compensation and guaranteed
bonus (if any) Employee receives in such capacity during or attributable to the
Severance Term.

(b) Voluntary Termination; Termination for Cause. If Employee’s employment with
the Company terminates (i) voluntarily by Employee for other than Good Reason,
or (ii) for Cause by the Company, then Employee will only be eligible for her
Accrued Obligations.

(d) Termination by Death or Disability. If Employee’s employment is terminated
by Disability or death, Employee or Employee’s estate as the case may be shall
be entitled to receive only the Accrued Obligations.

(e) Conditions to Receive Severance Package. Except for the Accrued Obligations,
the severance payments described in this Section 9 will be provided to Employee
only if the following conditions are satisfied: (i) Employee agrees to continue
to be bound by and complies with all surviving provisions of the Supplemental
Agreement and any other confidentiality or proprietary rights agreement signed
by Employee; and (ii) Employee executes and delivers to the Company, and does
not revoke, a full general release, in a form acceptable to the Company,
releasing all claims, known or unknown, that Employee may have against the
Company, and any Subsidiary or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee’s employment
or termination of employment with the Company.

10 Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) an act of
dishonesty made by Employee in connection with Employee’s responsibilities as a
director, officer or employee, (ii) Employee’s conviction of, or plea of nolo
contendere to, any felony or a misdemeanor involving fraud or dishonesty,
(iii) Employee’s gross misconduct, (iv) Employee’s material breach of this
Agreement or the Supplemental Agreement, or (v) Employee’s continued failure to
perform her employment duties after Employee has received a written demand for
performance from the Company setting forth the Company’s belief that Employee
has not substantially performed her duties.

(b) Change of Control. For purposes of this Agreement, “Change of Control” is
defined as the occurrence of any one of the following events taking place during
the Term of this Agreement:

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board;
provided, however, that the event described in this paragraph (i) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any subsidiary, (B) by any employee benefit plan sponsored
or maintained by the Company or any subsidiary, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) by Employee or any group of persons including Employee, and (E) by DPC or
its affiliates;

(ii) the consummation of (A) the sale, conveyance, exchange, license or other
transfer of all or substantially all of the assets of the Corporation, (B) any
acquisition of the Company by means of a consolidation, stock exchange, merger
or other form of corporate reorganization of the Company with any other
corporation in which the Company’s stockholders before the consolidation or
merger own less than a majority of the voting securities of the surviving
entity, or (C) any transaction or series of related transactions following which
the Company’s stockholders before such transaction or series of related
transactions own less than a majority of the voting securities of the Company
(not including a transaction with the primary purpose of raising capital); or

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(c) Disability. For purposes of this Agreement, “Disability” means Employee
being unable or unwilling to perform the principal functions of her duties due
to a physical or mental impairment, but only if such inability has lasted or is
reasonably expected to last for at least 120 calendar days of any twelve month
period. Whether Employee has a Disability will be determined by the Company
based on evidence provided by one or more physicians reasonably selected by the
Board or its designee.



--------------------------------------------------------------------------------

(d) Good Reason. For purposes of this Agreement, “Good Reason” is defined as
(i) a reduction in Employee’s Base Salary; (ii) a material diminution in
Employee’s position, duties, or authority; provided that Employee’s termination
as Chief Financial Officer shall not be considered a material diminution if
there is no material adverse change to any other term or condition of this
Agreement; (iii) required relocation of Employee to a location that is outside a
50-mile radius of the Stillwater, Oklahoma office; (iv) a Change of Control of
the Company pursuant to which Employee is not offered a Comparable Offer; or
(v) any material breach of this Agreement by the Company, provided, however,
that before Employee may claim Good Reason for such material breach, Employee
must give written notice to the Company of the basis of her determination of
such breach and the Company may, within 20 days after its receipt of such
notice, cure such basis such that a claim for Good Reason by Employee would no
longer then or thereafter have such basis.

11. Indemnification. The Company and Employee have entered into the Company’s
standard form of Director and Officer Indemnification Agreement, which agreement
shall remain in full force and effect.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. The Company
shall have the right to assign its rights and obligations under this Agreement
to any affiliate. Any other attempted assignment, transfer, conveyance or other
disposition of Employee’s right to compensation or other benefits will be null
and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one(1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

ICx Technologies, Inc.

1024 S. Innovation Way

Stillwater, OK 74074

Attn: Chief Executive Officer

Fax: 405-372-9543

Email: Colin.Cumming@icxt.com

With a copy to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attn: Arthur Amron, General Counsel

Fax: 203-862-7312

Email: aamron@wexford.com

 

If to Employee:

  

[Intentionally Omitted]



--------------------------------------------------------------------------------

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Waiver and Amendments. Any waiver, alteration, amendment or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by the parties hereto; provided that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the Board.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

16. Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

18. Consent to Jurisdiction, Waiver of Jury Trial. Each of the parties hereby
irrevocably and unconditionally consents to the jurisdiction of any federal or
state court of New York sitting in Manhattan, New York, New York and irrevocably
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby shall be litigated exclusively
in such Courts. Each of the parties agrees not to commence any legal proceeding
related hereto except in such Court. Each of the parties irrevocably waives any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding in any such Court and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such Court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each of the parties irrevocably waives any right it
may have to a trial by jury in any such action, suit or proceeding. Each of the
parties agrees that the prevailing party in any action or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be entitled to recover its reasonable fees and expenses in connection therewith,
including legal fees.

19. Integration. This Agreement, together with the Supplemental Agreement,
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No amendment, waiver, alteration, or modification of
any of the provisions of this Agreement (collectively, an “Amendment”) will be
binding unless such Amendment, (a) is in writing, (b) states that it is intended
to amend, waive, alter or modify this Agreement, and (c) is signed by duly
authorized representatives of the parties hereto.

20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

21. Governing Law. This Agreement will be governed by the laws of the State of
New York (with the exception of its conflict of laws provisions other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

22. Construction. The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

23. Acknowledgment. Employee acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers, as of the day and year written
below.



--------------------------------------------------------------------------------

ICX TECHNOLOGIES, INC.    By:  

/s/ Colin Cumming

 

      Date: 4/20/09 Title:         DEBORAH D. MOSIER:      

/s/ Deborah D. Mosier

      Date: 4/20/09



--------------------------------------------------------------------------------

Exhibit A

to the ICX Technologies, Inc.

Deborah D. Mosier Employment Agreement

(the “Employment Agreement”)

ICX TECHNOLOGIES, INC.

AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,

NON-COMPETITION AND

INVENTION ASSIGNMENT AGREEMENT

As a condition of my employment with ICX TECHNOLOGIES, INC., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:

1. At-Will Employment.

I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY OTHER THAN
EMPLOYEE (AN “EXECUTIVE OFFICER”). I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.

2. Confidential Information.

A. Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to fulfill my employment obligations, or to disclose to
any person, firm or corporation without written authorization of the Board of
Directors of the Company (the “Board”), any Confidential Information of the
Company. I understand that “Confidential Information” means any non-public
information that relates to the actual or anticipated business or research and
development of the Company, technical data, trade secrets or know-how,
including, but not limited to, research, product plans or other information
regarding Company’s products or services and markets therefor, customer lists
and customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information. I further understand that Confidential
Information does not include any of the foregoing items which have become
publicly known and made generally available through no wrongful act of mine or
of others who were under confidentiality obligations as to the item or items
involved or improvements or new versions thereof.

B. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

C. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3. Inventions.

A. Inventions Retained and Licensed. I have attached hereto, as Exhibit 1, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me,



--------------------------------------------------------------------------------

which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.

B. Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”). I further acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the period of my employment with the
Company and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. I understand and agree
that the decision whether or not to commercialize or market any invention
developed by me solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
me as a result of the Company’s efforts to commercialize or market any such
invention.

C. Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

D. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

E. Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

4. Conflicting Employment. Subject to the terms of the Employment Agreement, I
agree that, during the term of my employment with the Company, I will not engage
in any other employment, occupation or consulting for any direct or indirect
remuneration, nor will I engage in any other activities that conflict with my
obligations to the Company without the prior written approval of the Board.

5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me



--------------------------------------------------------------------------------

pursuant to my employment with the Company or otherwise belonging to the
Company, its successors or assigns, including, without limitation, those records
maintained pursuant to Section 3.D. In the event of the termination of my
employment, I agree to sign and deliver the “Termination Certification” attached
hereto as Exhibit 2.

6. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7. Nonsolicitation. I agree that for a period of six (6) months immediately
following the termination of my employment relationship with the Company for any
reason, whether with or without cause, I shall not either directly or indirectly
hire any employees of the Company or solicit, induce, recruit or encourage any
of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for myself or for any other person or entity. I
also agree that for a period of six (6) months immediately following the
termination of my employment relationship with the Company for any reason, I
will not directly or indirectly solicit, divert or accept business from, or
otherwise take away or interfere with, any customer or vendor of the Company,
including any person or entity who was a customer or whose business was being
pursued by the Company on or prior to the date upon which my employment
relationship with the Company terminated.

8. Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict
of Interest Guidelines attached as Exhibit 3 hereto.

9. Noncompete Agreement.

A. During the term of my employment with the Company and for the lesser of six
(6) months immediately following the termination of my employment relationship
with the Company and the remainder of the Term of my Employment Agreement for
any reason or any other amount of time as determined by the Company in
accordance with the terms of my Employment Agreement thereafter (the “Noncompete
Period”), I will not, directly or indirectly, for myself or any third party
other than on behalf of the Company, without the prior written consent of the
Company:

(1) engage in the “Geographic Area” (as defined below) as an employee, agent,
consultant, advisor, independent contractor, proprietor, partner, officer,
director, or otherwise of a business that offers any product or service that
competes in any material respect with a product or service (i) provided by the
Company to customers or (ii) that the Company is developing, during the period
of my employment with the Company (a “Competing Business”);

(2) have any ownership interest (except for passive ownership of one percent
(1%) or less) in any Competing Business whose securities have been registered
under the Securities Act of 1933 or Section 12 of the Securities Exchange Act of
1934 or the securities laws of any other jurisdiction of the United States; or

(3) participate in the financing, operation, management, or control of, any
firm, partnership, corporation, entity, or business that engages or participates
in a Competing Business;

provided, however that the Company shall not unreasonably withhold its consent
to any of the foregoing (including, without limitation, any proposed activity
related to private equity investing) where (a) I request such consent in advance
in writing, (b) I disclose all relevant facts, and (c) my proposed activities
will not adversely affect the business of the Company in any material respect.

B. The “Geographic Area” shall mean anywhere in the world where Company conducts
business.

C. The covenants contained in the preceding paragraphs of this section shall be
construed as a series of separate covenants, one for each county, city, state,
or any similar subdivision in any Geographic Area. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding paragraphs. If, in any judicial proceeding,
a court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent permitted by law and necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this section are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be, to the
extent permitted by law, reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.



--------------------------------------------------------------------------------

D. I also acknowledge that the limitations of time, geography and scope of
activity agreed to in this noncompete agreement are reasonable because, among
other things, (i) the Company is engaged in a highly competitive industry,
(ii) I will have access to trade secrets and know-how of the Company, (iii) I
will be able to obtain suitable and satisfactory employment without violation of
this agreement, and (iv) these limitations are necessary to protect the trade
secrets, confidential information and goodwill of the Company.

E. I agree that it would be impossible or inadequate to measure and calculate
the Company’s damages from any breach of the covenants set forth in this section
entitled “Noncompete Agreement.” Accordingly, I agree that if I breach any
provision of this section, the Company will have available, in addition to any
other right or remedy otherwise available, the right to obtain an injunction
from a court of competent jurisdiction restraining such breach or threatened
breach and to specific performance of any such provision of this agreement. I
further agree that no bond or other security shall be required in obtaining such
equitable relief, nor will proof of actual damages be required for such
equitable relief. I hereby expressly consent to the issuance of such injunction
and to the ordering of such specific performance.

10. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

11. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

ICx Technologies, Inc.

1024 S. Innovation Way

Stillwater, OK 74074

Attn: Chief Executive Officer

Fax: 405-372-9537

Email: Colin.Cumming@icxt.com

With a copy to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attn: Arthur Amron, General Counsel

Fax: 203-862-7312

Email: aamron@wexford.com

If to Employee:

[Intentionally Omitted]

12. Consent to Jurisdiction, Waiver of Jury Trial. Each of the parties hereby
irrevocably and unconditionally consents to the jurisdiction of any federal or
state court of New York sitting in New York County and irrevocably agrees that
all actions or proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby shall be litigated exclusively in such Courts.
Each of the parties agrees not to commence any legal proceeding related hereto
except in such Court. Each of the parties irrevocably waives any objection which
it may



--------------------------------------------------------------------------------

now or hereafter have to the laying of the venue of any such proceeding in any
such Court and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such Court that any such action, suit or proceeding
bought in any such court has been brought in an inconvenient forum. Each of the
parties irrevocably waives any right it may have to a trial by jury in any such
action, suit or proceeding. Each of the parties agrees that the prevailing party
in any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby shall be entitled to recover its reasonable
fees and expenses in connection therewith, including legal fees.

13. Availability of Injunctive Relief. BOTH PARTIES AGREE THAT ANY PARTY MAY
PETITION A COURT FOR INJUNCTIVE RELIEF AS PERMITTED WHERE EITHER PARTY ALLEGES
OR CLAIMS A VIOLATION OF THE ATWILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT BETWEEN ME AND THE COMPANY OR
ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, OR
NONSOLICITATION. BOTH PARTIES UNDERSTAND THAT ANY BREACH OR THREATENED BREACH OF
SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT
PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE
ISSUANCE OF AN INJUNCTION. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF,
THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS
FEES.

14. Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO
UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.

15. General Provisions.

A. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of New York. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in New York
County, New York for any lawsuit filed there against me by the Company arising
from or relating to this Agreement.

B. Entire Agreement. This Agreement, the Employment Agreement entered into in
connection herewith sets forth the entire agreement and understanding between
the Company and me relating to the subject matter herein and supersedes all
prior discussions or representations between us, whether written or oral. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by an Executive
Officer of the Company and me. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

C. Survival. To the extent that any of the obligations of this Agreement
constitute continuing obligations, they shall survive any termination or
expiration of this Agreement.

D. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

E. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. The Company shall have
the right to assign its rights and obligations under this Agreement to any
affiliate.

F. Effectiveness. This Agreement shall be effective as of the date hereof,
subject to ratification by the Board.



--------------------------------------------------------------------------------

Date: 4/20/09

    

/s/ Deborah D. Mosier

    

Signature

    

Deborah D. Mosier

    

Name of Employee (typed or printed)

Witness:

    

/s/ Jill Burns

    

Signature

    

Jill Burns

    

Name (typed or printed)

    



--------------------------------------------------------------------------------

Exhibit 1

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

  

Identifying Number or Brief Description

 

 X 

   No inventions or improvements   

 

   Additional Sheets Attached   

 

Signature of Employee:  

/s/ Deborah D. Mosier

  DEBORAH D. MOSIER Print Name of Employee:   CHIEF FINANCIAL OFFICER

Date: 4/20/09



--------------------------------------------------------------------------------

Exhibit 2

ICX TECHNOLOGIES, INC.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to ICX TECHNOLOGIES, INC., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s At
Will Employment, Confidential Information, Non-Competition, and Invention
Assignment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

I further agree that, in compliance with the At Will Employment, Confidential
Information, Non-Competition, and Invention Assignment, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

I further agree that for six (6) months from this date, I will not hire any
employee of the Company and I will not solicit, induce, recruit or encourage any
of the Company’s employees to leave their employment.

 

Date:                                                                          
       

 

   

(Employee’s Signature)

   

 

   

(Type/Print Employee’s Name)



--------------------------------------------------------------------------------

Exhibit 3

ICX TECHNOLOGIES, INC.

It is the policy of ICX TECHNOLOGIES, INC. (the “Company”) to conduct its
affairs in strict compliance with the letter and spirit of the law and to adhere
to the highest principles of business ethics. Accordingly, all officers,
employees and independent contractors must avoid activities which are in
conflict, or give the appearance of being in conflict, with these principles and
with the interests of the Company. The following are potentially compromising
situations which must be avoided. Any exceptions must be reported to the Board
of Directors of the Company and written approval for continuation must be
obtained.

1. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information, Non-Competition,
and Invention Assignment elaborates on this principle and is a binding
agreement.)

2. Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

3. Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

4. Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.

5. Initiating or approving any form of personal or social harassment of
employees.

6. Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company other than an investment of less than 1% of a public company.

7. Borrowing from or lending to employees, customers or suppliers.

8. Acquiring real estate of interest to the Company.

9. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

10. Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

11. Making any unlawful agreement with distributors with respect to prices.

12. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

13. Engaging in any conduct which is not in the best interest of the Company.

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.